Notice of Allowability
Claims 1-2, 5-6, and 8-20 are allowed. 
The following is Examiner’s statement on the reasons for allowance:

Regarding Claim 1, the reasons for allowance were stated in the Office Action mailed on April 14, 2021 and will not be repeated herein.  Claims 2, 5-6, and 8-10 are allowed because they depend on claim 1. 

Regarding Claim 11, Hamada (Figs. 2 and 10), US 9,894,789, teaches an electronic device, comprising:
-a curved housing having a longitudinal axis (e.g., Electronic device 10 may be in the shape of a cylinder, which necessarily has a longitudinal axis; col. 5 line 20-22);
-outer fabric layer (20A) and an inner fabric layer (20B) that covers at least some of the curved housing and extends around the longitudinal axis (e.g., Openings in fabric 20 col. 6 lines 50-54);
-a speaker that emits sound through the fabric (e.g., Electronic device 10 may be a speaker; col. 3 line 13); and
-control circuitry (16). 

Ma (Fig. 2), 2019/0025953, teaches a touch sensor layer that detects touch input on a touch-sensitive region of the fabric layer (e.g., Touch sensor layer 200 detects touch on fabric layer 202; par. 0022).  Since the touch sensor layer 200 of Ma is positioned directly underneath fabric layer 202, in the combined invention, the touch sensor layer 

Zhi, US 2018/0123481, teaches the concept of a spacer fabric layer (par. 0074).  In the combined invention, the inner layer of Hamada would be a spacer fabric layer.  The claim limitations would therefore be achieved. 

Hamada (Fig. 5) further teaches the concept of diamond-shaped openings in the fabric layer (e.g., Diamond-shaped openings 18A in fabric layer 20; col. 6 lines 35-37).   Applying this concept to the combined invention, the inner spacer fabric layer would have diamond-shaped openings and the speaker would emit sound through these openings.  The claim limitations “wherein the inner spacer fabric layer has diamond-shaped openings” and “a speaker that emits sound through the diamond-shaped openings of the inner spacer fabric layer” would therefore be achieved. 

Huang, US 2013/0324254, teaches the concept of a light source that illuminates a touch region and provides visual feedback in response to a touch input (e.g., Illumination layer that lights up and changes color when a user places on a touch on an input surface; par. 0059).  In the combined invention, a light source would illuminate the touch-sensitive region of the outer fabric layer and provide visual feedback in response to touch input on the outer fabric layer.  The claim limitations would therefore be achieved. 
wherein the touch-sensitive region has an adjustable shape.  

For these reasons, claim 11 is allowed.  Claims 12-15 are allowed because they depend on claim 11.  

Regarding Claim 16, Hamada (Fig. 2) teaches an electronic device, comprising: 
-a speaker (e.g., Electronic device 10 may be a speaker; col. 3 line 13); and
-a tube of fabric (20) that extends around the speaker, wherein the fabric has openings through which sound from the speaker passes (e.g., Openings in fabric 20 col. 6 lines 50-54).

Ma (Figs. 2, 6, and 8) teaches wherein the fabric (202) has a touch-sensitive region (200) that receives that input; and control circuitry (802) that controls electrical components in response to the touch input on the fabric layer (e.g., Logic machine 802 includes processors for controlling various applications in response to touch; par. [0040]).  In the combined invention, the control circuitry of Ma would control the speaker of Hamada.  The claim limitations would therefore be achieved. 
Zhi teaches the concept of a spacer fabric layer (par. 0074).  In the combined invention, the fabric layer of Hamada would be a spacer fabric layer.  The claim limitations would therefore be achieved. 

(Fig. 3), US 2016/0284436, teaches a non-touch-sensitive region that is visually distinct from the touch-sensitive region (e.g., Interactive textile 102 is weaved onto a fabric and takes on the form of an image that may control a computing device 106; par. 0139.  The fabric surrounding the interactive textile 102 is considered a “non-touch-sensitive region that is visually distinct from the touch-sensitive region”). 

The touch-sensitive region of the combined invention would be a distinguishable image.   Moreover, Fukuhara suggests that the type or shape of the image is broad, so one with ordinary skill in the art could form the image into a volume control symbol that changes the volume of a computing device.  The claim limitations would therefore be achieved. 

However, neither Hamada, Ma, Zhi, Fukuhara, nor the remaining prior art, either alone or in combination, teaches wherein the control circuitry is configured to change a shape of the touch-sensitive region. 

For these reasons, claim 16 is allowed.  Claims 17-20 are allowed because they depend on claim 16. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        June 4, 2021